NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM ROUSER,                                 No. 21-15608

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01009-KJM-JDP

 v.
                                                MEMORANDUM*
JARED LOZANO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      William Rouser appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

his parole hearing. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A. Resnick v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on any basis supported

by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm.

      To the extent that Rouser’s claims challenged the denial of parole or would

otherwise necessarily demonstrate the invalidity of the duration of his confinement,

the district court properly concluded that the claims are barred by Heck v.

Humphrey, 512 U.S. 477 (1994). See Wilkinson v. Dotson, 544 U.S. 74, 78 (2005)

(“[A] prisoner in state custody cannot use a § 1983 action to challenge the fact or

duration of his confinement.” (citation and internal quotation marks omitted)).

      To the extent that Rouser’s claims challenged parole procedures, dismissal

was also proper because Rouser failed to allege facts sufficient to state a plausible

claim for relief. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be construed liberally, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief); see also

Swarthout v. Cooke, 562 U.S. 216, 220 (2011) (in parole context, due process

requires only that a prisoner be provided with an opportunity to be heard and a

statement of the reasons why parole was denied); Coleman v. Thompson, 501 U.S

722, 752-53 (1991) (where there is no constitutional right to counsel there can be

no deprivation of effective assistance).

      We do not consider matters not specifically and distinctly raised and argued


                                            2                                     21-15608
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Rouser’s motion to appoint counsel (Docket Entry No. 4) is denied.

      AFFIRMED.




                                         3                                  21-15608